{¶ 14} I concur in judgment with the majority in all respects except in regard to appellant's alleged forfeiture. A defendant is not required to object to his sentence in order to preserve any errors with the sentence for appeal. State v. Reid, 8th Dist. No. 83206, 2004-Ohio-2018, at ¶ 42. See, also, State v. Barnes, 9th Dist. No. 06CA009034,2007-Ohio-2460, at ¶ 10 (Carr, J., concurring, in part, and dissenting, in part).
(Reece, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.) *Page 1